IN THE SUPREME COURT OF THE STATE OF NEVADA

JULIUS BRADFORD, No. 84668
Appellant, ae =f fh
vs riLEQ
THE STATE OF NEVADA, SEP 96 2022
Respondent.

 

 

ORDER DISMISSING APPEAL

This is a pro se appeal from a district court order denying a
motion to correct and/or modify sentence. Eighth Judicial District Court,
Clark County; Monica Trujillo, Judge. Appellant has filed a motion to
voluntarily dismiss this appeal. Cause appearing, the motion is granted.

This appeal is dismissed.

 

 

 

It is so ORDERED.
D-ZorD t
Silver
(af. J. Pekar Usp ved.
Cadish Pickering }

ec: Hon. Monica Trujillo, District Judge
Julius Bradford
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

Supreme Court
OF
Nevapa

 

 

 

on 2 2-30065